
	

114 HR 4562 IH: Zika Authorization Plan Act of 2016
U.S. House of Representatives
2016-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4562
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2016
			Mr. Clawson of Florida (for himself, Mr. Murphy of Florida, and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to reauthorize a program to prevent and control
			 mosquito-borne diseases.
	
	
 1.Short titleThis Act may be cited as the Zika Authorization Plan Act of 2016. 2.Reauthorization of mosquito abatement programSubsection (f) of section 317S of the Public Health Service Act (42 U.S.C. 247b–21(f)) is amended to read as follows:
			
 (f)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $200,000,000 for each of fiscal years 2016 through 2020.
		
